In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00364-CV
TEXAS HEALTH HUGULEY, INC.,                §   On Appeal from the 342nd District
D/B/A TEXAS HEALTH HUGULEY                     Court
HOSPITAL FORT WORTH SOUTH, DR.             §
JASON SEIDEN, JOHN DOES #1-5, AND              of Tarrant County (342-329996-21)
JANE ROES #1-5, Appellants
                                           §   November 18, 2021
V.

ERIN JONES, INDIVIDUALLY AND AS            §   Opinion by Chief Justice Sudderth
LEGAL REPRESENTATIVE AND NEXT
FRIEND OF JASON JONES, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed and vacated.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth